Citation Nr: 1700378	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a spine disability. 

2.  Entitlement to service connection for degenerative joint disease of each shoulder.  

3.  Entitlement to service connection for gastroesophageal reflux diseased (GERD). 

4.  Entitlement to service connection for degenerative joint disease of each knee. 

5.  Entitlement to service connection for right foot arthritis with hallux valgus.  

6.  Entitlement to service connection for bilateral carpal tunnel syndrome of each wrist.  

7.  Entitlement to a compensable rating for a post inflammatory flexion contracture at the proximal interphalangeal joint of the left middle finger.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to May 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  

In addition to a paper claims file, there exist Virtual VA (VVA) and Virtual Benefits Management System (VBMS) electronic files pertaining to the Veteran.  The transcript from the March 2015 hearing is contained in the VBMS file.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay in the adjudication of such claims, it finds that a remand of the claims on appeal is required to fulfill the duty to assist and to ensure due process to the Veteran with respect to these claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

First with respect to the claims for service connection, the service treatment reports (STRs) reflect treatment for a left finger contracture-for which service connection was granted in a September 1991 rating decision-felt to probably be due to an infectious agent or, possibly, rheumatoid arthritis.  The STRs also reflect a rheumatology assessment in June 1984, and the medical history collected in conjunction with the April 1985 separation examination was positive for "Arthritis, Rheumatisms, or Bursitis," and included the notation "? arthritic process tho not documented on record."  Also shown in service is treatment for gastrointestinal complaints, to include in October and November 1984.  

The Veteran was afforded VA examinations in May 2013 to address his claims for service connection for spine, shoulder, knee and right foot disabilities and carpal tunnel syndrome.  At the hearing before the undersigned, the Veteran's representative asserted that each of these examinations were inadequate because they resulted in negative nexus opinions that were based on an inaccurate rationale that the Veteran had rheumatoid arthritis prior to service.  March 23, 2015, Hearing Transcript (T), pages 5,6, 84.  In this regard, the medical history collected and examination conducted at entrance to service in August 1982 are silent for rheumatoid arthritis or related symptomatology, and the Veteran testified to the undersigned that she had no such pre-service history.  

In addition, none of the negative nexus opinions following the May 2013 VA examinations, as is required by binding precedent, reflect consideration of the Veteran's credible assertions, to include in sworn testimony to the undersigned, of continuity of symptomatology from service to the present time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The negative opinions also do not reflect consideration of the contentions that the spine, shoulder, knee, foot, and wrist disabilities are the result of an in-service rheumatoid process.  As such, and given the request for such by the Veteran's representative, additional examinations to address the claims for service connection for spine, shoulder, knee and right foot disabilities and bilateral carpal tunnel syndrome are required in order to ensure that this case withstands judicial review.  See Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Moreover, as the development with respect to obtaining additional VA treatment records requested below could potentially reveal clinical evidence demonstrating relevant symptomatology or pathology in years more proximate to service, reliance on the opinions following the May 2013 VA examinations would be premature.

With respect to the claim for service connection for GERD, a claim for which a VA examination was not provided, given the in-service evidence of treatment for gastrointestinal symptoms and the Veteran's assertions of having such symptoms continuously thereafter, the Veteran's representative at the March 2015 hearing requested that the Veteran be afforded a VA examination to address this claim.  T, page 6.  Given this request, relevant in-service symptomatology, and credible testimony as to continuing gastrointestinal symptoms from service to the present time, the Board finds that a VA examination that includes an opinion as to whether the Veteran has GERD as a result of service is necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the claim for a compensable rating for the service connected flexion contracture of the left middle finger, the Veteran described symptoms associated with this condition, which she asserted require her to take pain medication, at the hearing before the undersigned that reflect a potentially worsening disability than was shown at the most recent VA examination to assess the severity of this condition conducted in November 2013 (the reports from which are contained in the VVA file).  T, pages 69-81.  As such, the undersigned finds that the AOJ should arrange for a VA examination to determine the current severity of the service connected flexion contracture of the left middle finger.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Finally, at the hearing before the undersigned, the Veteran testified as to VA treatment at the VA medical center in Washington D.C. prior to her moving to Birmingham in 1994.  T, 20.  The earliest VA clinical reports of record (contained in the VVA file) are dated in January 1999, and the Veteran's representative at the hearing before the undersigned testified that any VA clinical records "for 10 years after military service" that might show continuity of symptomatology would be of particular relevance to the appeal, and requested that such records be obtained.  
T. page 85.  Therefore, the AOJ will be directed to obtain any pertinent VA treatment records dated prior to January 1999 to ensure that the claims on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical reports pertinent to the Veteran dated prior to January 1999, to  include from the Washington DC VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).  

2.  Upon complete of the above, schedule the Veteran for VA examinations to address the claims for service connection for spine, shoulder, knee and right foot disabilities and carpal tunnel syndrome and GERD.  

The record, to include a copy of this remand, should be made available to and reviewed by each examiner, and opinions as follows are requested: 

a) Is it at least as likely as not that a spine, shoulder, knee, or right foot disability; carpal tunnel syndrome; or GERD or any other gastrointestinal disability are etiologically related to service?  With respect to the claimed spine, shoulder, knee, right foot, and wrist  disabilities, is any such disability ethologically related to an in-service rheumatoid process?  

b) Is it at least as likely as not that the Veteran developed arthritis (including rheumatoid) of the spine, spine, shoulder, knee, or right foot, or wrist to a compensable degree within one year of service?

The rationale for each opinion offered should be provided, and any negative opinion should not be based on the existence of a pre-service history of rheumatoid arthritis and must include consideration of the lay assertions of continuity of symptomatology, and not be based solely on the lack of sufficient documented in-service symptomatology or pathology.

3.  Schedule the Veteran for a VA examination to determine the current severity of her service connected flexion contracture of the left middle finger.  The examiner is specifically requested to describe the functional effects caused by this disability.  Any opinion provided should be supported by a clear rationale.

4.  After completion of the above, the AOJ is to readjudicate the claims that have been remanded.  To the extent that any such claim is denied, the AOJ should furnish the Veteran and her representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

